Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

1225 RAW, INC. F
1225 Sansom Street ; CIVIL ACTION
Philadephia, PA 19107 :
NO: 2:19-cv-00710
v.
JURY TRIAL DEMANDED
SENTINEL INSURANCE
COMPANY, LTD
One Hartford Plaza
Hartford, CT 06155

 

AMENDED CIVIL ACTION COMPLAINT

Plaintiff, 1225 Raw, Inc. (hereinafter “Raw”) files this Civil Action Complaint against
Defendant, Sentinel Insurance Company, Ltd. (hereinafter ““Sentinel”), as follows:

L THE PARTIES

ile Plaintiff, Raw is a corporate entity duly organized and existing under the laws of
the Commonwealth of Pennsylvania which maintains its principal place of business at the address
set forth above.

DA Defendant, Sentinel is a corporate entity licensed to issue policies of insurance
within the Commonwealth of Pennsylvania and maintains its principal place of business for that
purpose at the address set forth above. Sentinel regularly issues policies of insurance within the
City and County of Philadelphia.

I. JURISDICTION AND VENUE

3, This Court has subject matter jurisdiction over the parties to this action pursuant to
28 U.S.C. §1331, there being a complete diversity of citizenship between the parties, and the
amount in controversy being in excess of Seventy-Five Thousand ($75,000.00) Dollars, exclusive

of interest and costs.
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 2 of 15

4. Venue is proper in the United States District Court for the Eastern District of
Pennsylvania since Sentinel regularly conducts business and issues policies within the Eastern
District of Pennsylvania and would be subject to personal jurisdiction within the district pursuant
to 28 U.S.C. § 1391(d)

Il. OPERATIVE FACTS

5. Defendant, Sentinel’s insured premises are located at 1225 Sansom Street,
Philadelphia, PA 19107. A true and correct copy of the declaration page of said policy is
attached hereto and incorporated herein as Exhibit “1.”

6. On or about July 2, 2018, while the Policy was in full force and effect, Plaintiff
suffered sudden and accidental direct physical loss and damage to the insured premises and the
contents thereof, resulting in damage to the insured premises and the contents together with a
disruption of the Plaintiffs business activities resulting in a loss of business income in an
amount in excess of $75,000.00.

7. Notice of this covered loss was given to Defendant in a prompt and timely manner
and Plaintiff, at all relevant times, fully complied with all of the terms and conditions required by
the Policy.

8. Defendant, despite demand for benefits under the Policy, has refused, without
legal justification or cause, and continues to refuse, to pay to Plaintiff monies owed for the
damages suffered as a result of the Loss.

9. Solely as a result of Defendant's failure and refusal to pay benefits to Plaintiff as

required under the Policy, Plaintiff has suffered loss and damage in an amount, in excess of

$75,000.00.
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 3 of 15

COUNT I
In Assumpsit - Breach of Contract

10. Plaintiff incorporates by reference the facts and allegations contained in the
foregoing paragraphs as though fully set forth hereinafter at length.

11. Defendant is obligated by the terms of the contract to indemnify Plaintiffs loss.

12. Despite submission of reasonable proof and demand for full and complete
payment with respect to Plaintiffs Loss, Defendant has not paid to Plaintiff all of the policy
benefits to which it is entitled under the Policy and has refused to provide funds sufficient to
bring Plaintiffs property to pre-loss condition.

13.  Defendant’s denial of coverage was made without a reasonable basis in fact.

14. Defendant’s refusal to indemnify Plaintiff's for their covered loss is a breach of
the policy of insurance and a violation of Defendant’s covenant of good faith and fair dealing
resulting in consequential damages suffered by Plaintiff for an amount, in excess of $75,000.

WHEREFORE, Plaintiff demands judgment against Defendant in an amount in excess

of $75,000.00, together with interest and court costs.

COUNT II
In Trespass - 42 Pa.C.S.A. §8371

15. Plaintiff incorporates by reference the facts and allegations contained in the
foregoing paragraphs as though fully set forth hereinafter at length.

16. Defendant has engaged in bad faith conduct toward Plaintiff with respect to its
adjustment of Plaintiff's covered Loss, in violation of 42 Pa.C.S.A. §8371 et seq.

17. In furtherance of its bad faith and wrongful denial and refusal to pay benefits for

Plaintiff's covered Loss, Defendant, acting by and through its duly authorized agents, servants,
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 4 of 15

workmen or employees, including, but not limited to, William Sullivan, has engaged in the
following conduct:

a. by sending correspondence dated August 7, 2018 a true and correct copy
of which is attached hereto, made part thereof, and marked Exhibit “2,” falsely
representing that Plaintiffs loss caused by a peril insured under the Policy was not
entitled to benefits due and owing under the Policy;

b. in failing to complete a prompt and thorough investigation of Plaintiffs

claim before representing that such claim is not covered under the Policy;

c. in failing to pay Plaintiffs covered loss in a prompt and timely manner;

d. in failing to objectively and fairly evaluate Plaintiff's claim;

e. in conducting an unfair and unreasonable investigation of Plaintiff's
claim;

f. in asserting Policy defenses without a reasonable basis in fact;

g. in flatly misrepresenting pertinent facts or policy provisions relating to

coverages at issue and placing unduly restrictive interpretations on the Policy and/or
claim forms;

h. in failing to keep Plaintiff or its representatives fairly and adequately
advised as to the status of the claim;

i. in unreasonably valuing the loss and failing to fairly negotiate the amount
of the loss with Plaintiff or its representatives;

j. in failing to promptly provide a reasonable factual explanation of the basis
for the denial of Plaintiffs claim;

k, in unreasonably withholding policy benefits,
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 5 of 15

1, in acting unreasonably and unfairly in response to Plaintiff's claim;

m. in unnecessarily and unreasonably compelling Plaintiff to institute this
lawsuit to obtain policy benefits for a covered loss, that Defendant should have paid
promptly and without the necessity of litigation.

18. For the reasons set forth above, Defendant has acted in bad faith in violation of 42
Pa.C.S.A. §8371, for which Defendant is liable for statutory damages including interest from the
date the claim was made in an amount equal to the prime rate of interest plus three percent, court
costs, attorneys’ fees, punitive damages, and such other compensatory and/or consequential
damages as are permitted by law.

WHEREFORE, Plaintiff demands judgment against Defendant in an amount in excess

of $75,000.00, together with interest, court costs, counsel fees and damages for delay.

WHEELER, DiULIO & BARNABEI, P.C.

BY: /s/ Jonathan Wheeler
JONATHAN WHEELER, ESQUIRE
Attorney I.D. No.: 12649
One Penn Center - Suite 1270
1617 JFK Boulevard
Philadelphia, PA 19103
(215) 568-2900
Attorney for Plaintiff

Dated: March 19, 2019
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 6 of 15

EXHIBIT “1”
 

 

o4 This Spectrum Palley consists of the Declarations, Coverage Forms, Common Policy Conditions and any
56 other Forms and Endorsements issued to be a part of the Policy. This insurance is provided by the stock

va insurance company of The Hartford Insurance Group shown below.
SBA
INSURER: SENTINEL INSURANCE COMPANY, LIMITED /
ONE HARTFORD PLAZA, HARTFORD, CT 06155
COMPANY CODE: A
THE
Policy Number: 39 SBA UQ5604 SB HARTFORD

SPECTRUM POLICY DECLARATIONS

Named Insured and Malling Address: 1225 RAW INC
(Na., Street, Town, State, Zip Code)
1225 SANSOM ST
PHILADELPHIA PA 19107

Policy Periad: From 05/25/18 To 05/25/19 1 YEAR
12:01 am., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire,

Name of Agent/Broker: CHARLIE KIM FINANCIAL INC
Code: 427569

Previous Policy Number: 39 SBA UQ5604
Named Insured Is: CORPORATION

Audit Period: ANNUAL

Type of Property Coverage: SPECIAL

Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
agree with you to provide insurance as stated in this policy.

 

TOTAL ANNUAL PREMIUM IS: $14, 363

 

ose Mew & Le OSM EC RL

Countersigned by 03/13/18
Authorized Representative Date
Form SS 00 02 12 06 Page 001 (CONTINUED ON NEXT PAGE)

Process Date: 03/13/18 Policy Expiration Date: 05/2" /14

g00c02 10/89

HO AUDY UAT EE
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 8 of 15

EXHIBIT “2”
THE

 

Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19

HARTFORD

THE HARTFORD
COMMERCIAL PROPERTY CENTER
PO BOX 14261

LEXINGTON KY 40512

WHEELER DIULIO & BARNABEI

1617 JOHN F KENNEDY BLVD STE 1270

PHILADELPHIA PA 19103

Re: Insured: 1225 RAW INC
Claimant: 1225 RAW INC
Date of Loss: July 2, 2078
Policy Number. S9SBAUQS5604
EventNumber: CP0017944835
Claim Number: ‘Y50F 88585

Page 9 of 15

August 7, 2018

Dear Mr. Wheeler,

This letter will serve to confirm your letter of representation dated July 19, 2018. Pursuant to your request, we have
attached a certified copy of the insured's policy for your review.

On 7/3/18, The Philadelphia Water Department's website confirms a 48” cast iron water main installed in 1927
broke at approximately 4 a.m. on the corner of Jupiter & Sansom Street. Between 14-15 million gallons of water
discharged and affected 30-40 properties in the area.

As a result of this water main break, the insured reported flooding to the basement and a utility outage at their
leased scheduled premises located at 1225 Sansom St. Philadelphia, PA 19107 under commercial property policy
39 SBA UQ5604, effective 5/25/18 to 5/25/19 for damage to tenant improvements, business personal property and
income loss due to the water damage as well as resulting utility outages.

Based on the facts and circumstances outlined above and our review of the referenced policy with Sentinel
Insurance Company, unfortunately we regret to inform you that the damage claimed as a result of this | loss is not
covered by the policy as this loss was not caused by a covered cause of loss. The water that escaped the broken
water main would be considered surface water, which is specifically excluded under the Special Property
Coverage Form SS 00 07 07 05. Pertinent portions of the policy are outlined below.

A. COVERAGE
We will pay for direct physical loss of or direct physical damage to Covered Property at the premises
described in the Declarations (also called “scheduled premises’ in this policy) caused by or resulting from a
Covered Cause of Loss.
1. Covered Property
Covered Property as used in this policy, means the following types of property for which a Limit of
Insurance is shown in the Declarations:

a. Buildings, meaning only building(s) and structure(s) described in the Declarations.

PT00019
Page 1 of 5

nannan aton

WAM ULV YAS COU YR UD Y BOO Te 0
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 10 of 15

b. Business Personal Property located in or on the building(s) described in the Declarations at
the “scheduled premises" or in the open (or in a vehicle) within 1,000 feet of the “scheduled
premises’, including:

(1) Property you own that is used in your business;

(2) Tools and equipment owned by your employees, which are used in your business operations;
(3) Property of others in your care, custody and control;

(4) “Tenant Improvements and Betterments”;

(5) Leased personal property for which you have contractual responsibility to insure, unless
otherwise provided for under Personal Property of Others.

4, Limitations
a. We will not pay for direct loss of or damage to:
(3) The interior of any building or structure caused by or resulting from rain, snow, sleet, ice, sand
or dust, whether driven by wind or not, unless:
(a) The building or structure first sustains physical damage by a Covered Cause of Loss to its roof
or walls through which the rain, snow, sleet, ice, sand or dust enters.”

5. Additional Coverages
o. Business income
(1) We will pay for the actual loss of Business Income you sustain due to the necessary
suspension of “operations” during the “period of restoration”. The suspension must be caused
by directly physical loss of or physical damage to property at the “scheduled premises”,
including personal property in the open (or in a vehicle) within 1,000 feet if the “scheduled
premises", caused by or resulting from a Covered Cause of Loss.

We also verified that there was no Civil Authority order in place due to this incident.

q. Civil Authority

(1) This insurance is extended to apply to the actual loss of Business Income you sustain when
access to your “scheduled premises" is specifically prohibited by order of a civil authority as the
direct result of a Covered Cause of Loss to property in the immediate area of your “scheduled
premises”.
(2) The coverage for Business Income will begin 72 hours after the order of a civil authority and
coverage will end at the earlier of:

(a) When access is permitted to your “scheduled premises”; or

(b) 30 consecutive days after the order of civil authority.

B. EXCLUSIONS
4. We will not pay for loss or damage caused directly or indirectly by any of the
following. Such loss or damage is excluded regardless of any other cause or event
that contributes concurrently or in any sequence to the loss.
f. Water
(1) Flood, including the accumulation of surface water, waves, tides, tidal waves,
overflow of streams or any other bodies of water, or their spray, all whether
driven by wind or not;
(2) Mudslide or mud flow;
(3) Water that backs up from a sewer or drain; or
(4) Water under the ground surface pressing on, or flowing or seeping through:
{a) Foundations, walls, floors or paved surfaces;
(b) Basements, whether paved or not; or
(c) Doors, windows or other openings.
But if loss or damage by fire, explosion or sprinkler leakage results, we will pay _ for that resulting
physical loss or physical damage.

PT00019
Page 2 of 5
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 11 of 15

2. We will not pay for physical loss or physical damage caused by or resulting from:
c. Miscellaneous Types of Loss:
(1) Wear and tear;
(2) Rust, corrosion, fungus, decay, deterioration, hidden or latent defect or any
quality in property that causes it to damage or destroy itself.
(4) Settling, cracking, shrinking or expansion.

3. We will not pay for loss or damage caused by or resulting from any of the following.
But, if physical loss or physical damage by a Covered Cause of Loss results, we will
pay for that resulting physical loss or physical damage.

c. Negligent Work: Faulty, inadequate or defective:
(1) Planning, zoning, development, surveying, siting;
(2) Design, specifications, workmanship, repair, construction, renovation,
remodeling, grading, compaction;
(3) Materials used in repair, construction, renovation or remodeling.
(4) Maintenance of part or all of any property on or off the "scheduled premises".

E. PROPERTY LOSS CONDITIONS
4. Legal Action Against Us
No one may bring a legal action against us under this insurance unless:
a. There has been full compliance with all of the terms of this insurance, and
b. The action is brought within 2 years after the date on which the direct physical loss
or physical damage occurred.

G. PROPERTY DEFINITIONS

21, “Tenant Improvements and Betterments” means fixtures, alterations, installations. or
additions made a part of the Building you occupy but do not own and that you cannot
legally remove; and
a. Which are made at your expense; or
b. That you acquired from the prior tenant at your expense.

We also reviewed your Restaurant Stretch SS 04 11 09 07, however, the terms and conditions of the Special
Property Form outlined above would also apply to Additional Coverages within the Restaurant Stretch endorsement
thus no Additional Coverages within the Stretch endorsement would be extended. .

Except as otherwise stated in this endorsement, the terms and conditions of the policy apply to the insurance stated
below.
A. The following changes apply to the Standard Property Coverage Form, Additional Coverages,

A.4,, or to the Special Property Coverage Form, Additional Coverages, A.5.:

18. Sewer and Drain Back Up

The following Additional Coverage is added:

We will pay for direct physical loss or physical damage to Covered Property solely caused by water that
backs up from a sewer or drain.

This coverage is included within the Covered Property Limits of Insurance.

THIS IS NOT FLOOD INSURANCE

We will not pay for water or other materials that back up from any sewer or drain when it is caused by
any flood. This applies regardless of the proximity of the flood to Covered Property. Flood includes the
accumulation of surface water, waves, tides, tidal waves, overflow of streams or other bodies of water,
or their spray, all whether driven by wind or not that enters the sewer or drain system.

19. Sump Overflow or Sump Pump [FNC(aPC1]
The following Additional Coverage is added:

PT00019
Page 3 of 5

MUU TOMY CU ECR TE UU UE
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 12 of 15

The maximum we will pay in any one occurrence is $15,000 for any loss, including Business Income or
Extra Expense, resulting from physical loss or physical damage to Covered Property that is caused by
or resulting from water that overflows due to the failure of a sump pump, sump pump well, or any other
type of system designed to remove subsurface water from the foundation area if the failure is directly or
indirectly the result of a Covered Cause of Loss. Failure means an abrupt cessation of normal
functioning. This Limit of Insurance is
the maximum we will pay regardless of any other coverage provided under this policy.
This Additional Coverage is subject to the terms and conditions of this policy with the exception of:
a. Paragraph B.1.f., Power Failure, of the Standard Property Coverage Form and Paragraph B.1.d.,
Power Failure, of the Special Property Coverage Form; and
b. Paragraph B.1.h.(4), Water, of the Standard Property Coverage Form and Paragraph B.1.f.(4),
Water, of the Special Property Coverage Form.
THIS IS NOT FLOOD INSURANCE
We will not pay for water or other materials that overflow from a sump when the overflow is caused by
any flood. This applies regardless of
the proximity of the flood to Covered Property. Flood includes the accumulation of surface water,
waves, tides, tidal waves, overflow of
streams or other bodies of water, or their spray, all whether driven by wind or not that enters the
sewer or drain system.

21. Tenant Building and Business Personal Property Coverage - Required by Lease
The following Additional Coverage is added:
The maximum we will pay in any one occurrence is $20,000 as a Limit of Insurance
to apply to direct physical loss of or physical damage to Building and Business
Personal Property for which you have a contractual responsibility to insure. This
includes building fixtures, machinery and equipment.

C. The following changes apply only if Business Income and Extra Expenses are covered under this policy. These
changes apply to the Standard Property Coverage Form, Additional Coverages, A.4., or to the Special Property
Coverage Form, Additional Coverages, A.5.:
1. Business Income Extension for Off-Premises Utility Services

The following Additional Coverage is added:

We will pay up to $25,000 in any one occurrence as a Limit of Insurance to apply at

each "scheduled premises" to cover loss of Business Income and Extra Expense

caused by or resulting from the interruption of utility services. This Limit of Insurance

is in addition to any other Limit of Insurance that may be provided by this policy for this

coverage.

This Additional Coverage is subject to the provisions of Business Income Extension

for Off Premises Utility Services Form SS04 19, with the exception of the Limit of | Insurance provision

contained in that form. Business Income Extension for Off-Premises Utility Services, Form SS04 19 is

made a part of this policy whether or not Business Income Extension for Off-Premises Utility Services

coverage is indicated in the Declarations.

Because the cause of the loss is specifically excluded and no other Additonal Coverage under this policy could
respond to this loss, we will be unable to provide coverage for any damage reported due to this event. However, if
any additional information is discovered, please forward this information for our review.

in citing the policy provisions, exclusionary language, and insuring agreement, Sentinel Insurance Company, in no
way, wish to alter or change the meaning or intent of the policy. Moreover, we do not wish to waive any other
policy defenses, which may be available to us. Should you have any additional information you feel may alter our
position or determination to date, please advise us. We reserve the right to amend and/or cite other policy
provisions should new evidence be submitted.

PT00019
Page 4 of 5
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 13 of 15

)

Sincerely,

Ws Mcrms ehlivan

William Sullivan

Claim Representative

Phone: (800) 236 - 0398 Ext. 2303832

Fax: (866) 809 - 0964

William.Sullivan@thehartford.com

Writing Company Name: Sentinel Insurance Company, Ltd.

CC: National Public Adjusters, Inc., CHARLIE KIM FINANCIAL INC via U.S.Mail

Enclosures:

PT00019
Page 5 of 5

900002 4/88

HOON GE AN
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 14 of 15

EXHIBIT “3”
Case 2:19-cv-00710-MAK Document 14 Filed 03/19/19 Page 15 of 15

 
   

aie) a =

more Message , : 7 ; . —_ : «@

 

 

 

 

 

 

 

 

ey 4 [> @& Rules ~ > a. 38 Find SS
OS ignore 2 Meeting AS inbox cap To Manoger if ka | ay £
nx “a al “4 2A Team E-mail A Done a FU onenote’ ~ = ¥ 7 Dd Related ~ \
Delet Ri Forward - MG: Mark egort 1 z
B dunk - Delete Phy i rward Ba More ~ (2, Reply & Delete wv Create New ‘ Soa actions +: re gorze oe a Q seers OO"
Detcte Raspocd fanck Bers ud Meve Tags m Guang Zoom _
From: Tony Rim <trime@rgroupdev.nec> Sent: Wed 7/11/2018 250 PM
Taz apspaubercovad, net
Cc
Subject: Pack Claim :CP0017944835 - : i 7
= — SSE ee cm |
i Event Number. CP0017944535 ;
THE = iB)
HARTFORD Date of Less: Jud 02, 2018 ~
Dear Tony Rien,
As we discussed today, your policy provides coverage tor damages
resulting [rom o water main break. Please contact ma with any questions or
concems Thanks!
Sincerely, {
Wikam Sulivan "|
Claim Representative |
Phone: 800-236-0398 x2303832
Fax 666-808-0964
Prvacy Policy | Tenns of Use | Contact Us | Update Preferenoss
This commurscation was sert to:Tony Rin) via Email
|
For your p tion, Fi ivanta State requires that the f vl appear |
on this letter. Ary erson pi TOWInGhY os wre ert dara oy euranes
or other p fils an. pplication tor insur, or ofctalm
contalning any materially false | ion or Is for the purpose of mi
information Bopcaing sry fet met ereto courts 2 ruiuereInsuraned act |

 

There are no items to show in this view,

p66 Phen

Ae
Pe 4S ype
